                                Case 3:20-cv-02731-VC Document 824 Filed 11/17/20 Page 1 of 3



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                              UNITED STATES DISTRICT COURT
                       9                            NORTHERN DISTRICT OF CALIFORNIA
                      10                                   SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                     Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                          STATUS UPDATE BY THE GEO
                           MENDOZA JERONIMO, CORAIMA                        GROUP, INC. AND NATHAN
                      14   YARITZA SANCHEZ NUÑEZ,                           ALLEN RE COVID-19 POSITIVE
                           JAVIER ALFARO, DUNG TUAN                         STAFF AT MESA VERDE
                      15   DANG,
                                                                            Judge:   Hon. Vince Chhabria
                      16                    Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24                    Respondents-Defendants.
                      25
                      26            Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
                      27   provide the following status report regarding a staff person at Mesa Verde who has
                      28   recently tested positive with COVID-19 and ongoing testing of staff.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:20-CV-02731-VC
                           SD #4851-9318-4466 v1                      -1-
  ATTO RNEY S AT LAW                                                                        111720 STATUS RE STAFF
     LOS A NG EL ES
                                 Case 3:20-cv-02731-VC Document 824 Filed 11/17/20 Page 2 of 3



                       1            There are no Wellpath medical staff persons who are out with COVID.
                       2   There is currently one (1) GEO staff person off work with a positive COVID-19
                       3   test, pending an appropriate quarantine period and compliance with return to work
                       4   guidelines. This is the first staff person who has tested positive since August 2020.
                       5            The new positive test is as follows:
                       6         1) P.L., a male officer. He was last in the office on November 12, 2020, and the
                       7            following day he reported symptoms of fever, loss of taste, body aches, chills
                       8            and coughs. His November 9, 2020 test done at work was negative;
                       9            however, he tested again on November 13, 2020 at an outside provider, and
                      10            he received a positive result on November 17, 2020. He is quarantining at
                      11            home. Contact tracing revealed that Officer P.L had a few seconds contact
                      12            with multiple detainees in C dorm on November 11th during blanket
                      13            exchange but he was wearing a mask.
                      14
                      15   Cumulative Totals:
                      16            GEO now has 25 cumulative positive results, with a total roster of 105 staff.
                      17            Wellpath has 5 cumulative positive results with a total roster of 23 staff.
                      18
                      19   Staff Testing Update:
                      20            From the staff testing which began on August 9, 2020, all working Wellpath
                      21   staff persons (23) were tested and all were negative. All GEO staff currently
                      22   working (100) were tested and all were negative.
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                   3:20-CV-02731-VC
                           SD #4851-9318-4466 v1                       -2-
  ATTO RNEY S AT LAW                                                                          111720 STATUS RE STAFF
     LOS A NG EL ES
                              Case 3:20-cv-02731-VC Document 824 Filed 11/17/20 Page 3 of 3



                       1            Staff testing resumed again for this on November 16, 2020; most of the staff
                       2   have been tested (84 GEO and 21 Wellpath) and results are pending. Testing is
                       3   continuing weekly on a rolling basis which is conducted as staff report to work for
                       4   their shifts, except for any staff already on sick, FMLA or other leave.
                       5
                       6 Dated: November 17, 2020                   BURKE, WILLIAMS & SORENSEN, LLP
                       7
                       8                                            By: /s/ Sus
                                                                              an E. Cole m an
                                                                         Susan E. Coleman
                       9
                                                                    Attorneys for Defendants
                      10                                            THE GEO GROUP, INC. and NATHAN
                                                                    ALLEN
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:20-CV-02731-VC
                           SD #4851-9318-4466 v1                     -3-
  ATTO RNEY S AT LAW                                                                        111720 STATUS RE STAFF
     LOS A NG EL ES
